Title: To Thomas Jefferson from Joseph Carrington Cabell, 21 November 1821
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


Dear Sir,
Williamsburg
21 Nov. 1821.
I most heartily regret to be under the necessity of again apologizing for my absence from the meeting of the Visitors. The cause of my disappointment is an inflamed ulcer on one of my ears, the character & tendency of which Genl Cocke will more particularly explain to you. I am pursuing a course recommended by two Physicians in Richmond, and thus far approved by Doct: Smith of this place. They have all advised me to decline my visit to Corrottoman, & my attendance at the meeting on wednesday next; but think I may attend to my duties in the senate. Mr Johnson will enable me to understand the views & wishes of the board, which I regret very much not to be able to learn from them personally. If I had a vote on the question of finishing the buildings, I should vote for it, as a measure correct in itself, and prudent with reference to the present state of the public mind. If there be not money enough to finish them. I would go on as near to the object as possible. But I am at this time inclined to think I would ask nothing of the present Assembly. I would go on & compleat the buildings, and at another session make the great effort to emancipate the funds. Last spring I rather inclined to the opinion expressed by many friends in Richmond, that we should commence no building, which we could not finish. But I now think otherwise. I see no essential good to result from stopping short of our object, merely to have the credit of having a little money in hand, which the enemies of the institution would aver that we wished to spend, but had not the courage to part with. They would exaggerate the sum eventually necessary to compleat the establishment, and laugh at our policy. Such are my views. But you & the enlightened gentleman of the Board know better how to steer the ship than I do. I will heartily cooperate in such measures as your better judgments will propose. Be pleased to remember me most respectfully & kindly to all the Gentlemen of the Board, and believe me to remain faithfully & unchangeably your friendJoseph C. Cabell